IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42452

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 506
                                                )
       Plaintiff-Respondent,                    )   Filed: May 28, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ALESHA ANN GREEN, aka ALECHA                    )   THIS IS AN UNPUBLISHED
ANN GREEN, “LISA” GREEN,                        )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and concurrent unified sentences of twelve years with
       five years determinate and twelve years with three years determinate for two
       counts of trafficking in methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                     Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge



PER CURIAM
       Alesha Ann Green was convicted of two counts of felony trafficking in
methamphetamine, Idaho Code §§ 37-2732B(a)(4)(B), 37-2732B(a)(4)(A). The district court
imposed concurrent unified sentences of twelve years with five years determinate for Count I and
twelve years with three years determinate for Count II. Green appeals, contending that the
indeterminate portions of her sentences are excessive.


                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Green’s judgment of conviction and sentences are affirmed.




                                                   2